               Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 1 of 17



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

CRETE CARRIER CORP.                              *
400 NW 56th Street
Lincoln, NE 68528                                *

          Plaintiff                              *      Civil Action No.:
v
                                                 *
SULLIVAN & SONS, INC. d/b/a/
SULLIVAN’S GARAGE                                *
7318 Golden Ring Road
Baltimore, MD 21221                              *

Serve on:                                        *

          RONALD W. PARKER, ESQ.                 *
          11450 Pulaski Highway
          White Marsh, MD 21162                  *
          Resident Agent
                                                 *
          Defendant
*         *     *         *       *      *       *      *       *      *       *      *       *

                                             COMPLAINT

          Plaintiff, Crete Carrier Corp. (hereinafter “Crete”), by and through its undersigned

attorneys, Tamara B. Goorevitz, Renee L. Bowen, James K. Hetzel and FRANKLIN & PROKOPIK,

P.C., pursuant to Federal Rules of Civil Procedure 64 and 65, hereby files this Complaint against

Defendant Sullivan & Sons, Inc. d/b/a Defendant Sullivan’s Garage (hereinafter “Defendant”), and

states:

                                               PARTIES

          1.       Crete is a business incorporated under the laws of Iowa with its principal place of

business located at 400 NW 56th St., Lincoln, NE 68528.

          2.       Crete is a motor carrier properly licensed and authorized by the Federal Motor

Carrier Safety Administration to provide transportation services in interstate commerce for its
            Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 2 of 17



customers throughout the United States.

       3.       Defendant is a Maryland corporation with its principal place of business located at

7318 Golden Ring Road, Baltimore, Maryland, 21221.

       4.       Defendant is in the business of providing towing and recovery services in both

interstate and intrastate commerce. Through its provision of towing and recovery services, even if

rendered solely intrastate, Defendant’s services directly affect interstate commerce by regularly

and routinely providing services to and on commercial motor vehicles that are engaged in interstate

commerce.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over this claim pursuant to 28 U.S.C. § 1332(a)(1) as

there is complete diversity among the parties and the amount in controversy exceeds $75,000.

       6.       This Court has jurisdiction over the federal claims asserted herein pursuant to 28

U.S.C. § 1331 as the claims arise out of violations of laws of the United States. This Court has

jurisdiction under the state claims asserted herein pursuant to 28 U.S.C. § 1367 because those

claims are so related to the federal claims that they form part of the same case or controversy.

       7.       Venue is proper pursuant to 28 U.S.C. § 1391(b) as the events giving rise to the

case sub judice took place in Maryland.

                            FACTS COMMON TO ALL COUNTS

       8.       On August 28, 2020, an employee and/or agent of Crete was operating a tractor

trailer owned by Crete (“the Vehicle”) transporting cargo (“the Load”) from CG Sports in Linden,

New Jersey to Variety Wholesale in Henderson, North Carolina to deliver the Load pursuant to a

contract between Crete and its customer.
            Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 3 of 17



       9.       Pursuant to the contract between Crete and its customer, Crete was to deliver the

Load on August 28, 2020.

       10.      While traveling though Maryland, Crete’s employee and/or agent was involved in

a single-vehicle accident on I-95 SB at or near Joppa, Maryland (“the Accident”).

       11.      As a result of the Accident, the Maryland State Police (“MSP”) were called to the

scene to investigate and assist with clearing the scene.

       12.      The MSP, to assist in its duties of clearing motor vehicle accidents from state

highways, maintains a list of towing companies that are authorized by the MSP to perform towing

and recovery services at MSP’s request. When there is a motor vehicle accident that requires

towing and recovery, the MSP selects a towing company from its preapproved list to perform the

necessary towing and recovery services. These are referred to as “nonconsensual tows.”

       13.      Defendant is, and at all times pertinent was, one of the approved towing companies

on the MSP list and authorized to perform nonconsensual towing and recovery services at the

request and direction of the MSP. Upon information and belief, Defendant is also an approved

towing company on the preapproved list of other law enforcement agencies throughout the state

of Maryland to perform nonconsensual tows at the direction of those law enforcement agencies.

       14.      Following the Accident, the MSP engaged Defendant to perform the towing and

recovery services related to the Vehicle and the Load. Neither Crete nor any of its employees or

agents requested, engaged, and/or directed Defendant to perform any towing and recovery services

following the Accident.

       15.      Defendant performed the towing and recovery services following the Accident at

the request of the MSP, which services included removing the Vehicle and the Load from the

roadway and transporting the Vehicle and the Load to Defendant’s tow yard.
          Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 4 of 17



       16.     Thereafter, Defendant issued an invoice to Crete, invoice number 520803442, in

the amount of $141,975,000 (the “Invoice”) for the services rendered following the Accident. See

Invoice attached and incorporated as Exhibit A. Defendant arrived at the amount on the Invoice

by charging Crete for Defendant’s services on a “per pound” basis based on the weight of the

Vehicle and Defendant’s incorrect assumption as to the weight of the Load. Id.

       17.     Historically, charges for towing and recovery services have been charged on an

hourly basis based on the type of equipment necessary to perform the services. The practice of

charging by the hour has been, and is, the accepted industry standard for towing and recovery

services involving commercial motor vehicles both for nonconsensual tows and tows performed

at the request of the owner or operator of a vehicle alike.

       18.     The Invoice, by charging for the services rendered by the pound, conflicts with

accepted and well-known industry standards.

       19.     Despite the well settled industry standard of charging for towing and recovery

services by the hour, in or about March 2020, Defendant and other towing companies on the MSP

and other law enforcement agencies’ approved towing lists improperly conspired and agreed to

charge for nonconsensual tows by the pound, not by the hour, for the sole and improper purpose

of artificially inflating the charges for services associated with nonconsensual tows. Defendant and

its co-conspirators, with knowledge that this shift in billing practice was improper and went against

accepted industry standards, willingly and intentionally conspired and agreed to the shift in billing

practices to fix the price and manner under which nonconsensual tows are performed and eliminate

competition in the market.

       20.     The industry standard of charging by the hour for the necessary labor and

equipment bears a relationship to the actual amount of work, i.e. the time and man power, required
          Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 5 of 17



to perform the services, whereas charging based on the weight of a vehicle and cargo bears

absolutely no relationship to the time or man power required to perform the services. By charging

per pound based on the weight of vehicle and cargo, Defendant and its co-conspirators have been

able to exponentially increase the charges for the services and simultaneously eliminate

competition in the marketplace for the services.

       21.      Before Defendant and its co-conspirators conspired and agreed to shift to per

pound billing, Defendant’s practice, consistent with acceptable industry standards, was to charge

by the hour. Less than a year prior to the Accident, Defendant issued an invoice in the amount of

$24,559.00 based on hourly billing for the same and/or similar services for a nonconsensual tow

of a commercial vehicle as those that Defendant rendered following the Accident. The conspiracy

and agreement between Defendant and its co-conspirators to fix prices has resulted in Defendant

and its co-conspirators charging six times the accepted industry standard amount for their services.

See Prior invoice attached and incorporated as Exhibit B.

       22.     Upon receipt of the Invoice, Crete objected to the charges as unreasonable,

excessive, and a deviation from accepted industry standards. At the same time, Crete demanded

that Defendant release the Load and the Vehicle to Crete and that Defendant cease assessment of

any additional storage and/or other charges.

       23.     Despite Crete’s demand for return of its Vehicle and the Load, Defendant refused

to return the Vehicle and Load to Crete and continued to assess storage charges associated with

Defendant’s retention of Crete’s property, advising Crete that Defendant would not return the

Vehicle and the Load until Crete paid the full amount of the Invoice.

       24.     Thereafter, Crete again objected to the Invoice, continued assessment of storage

charges, and Defendant’s continued detention of the Load and the Vehicle. In doing so, Crete
          Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 6 of 17



again demanded that Defendant release the Load and the Vehicle. Defendant again refused to

release the Load and Vehicle unless and until Crete pays the full amount of the excessive Invoice.

       25.        Defendant knows that there is no legal authority under which it can hold the Vehicle

and the Load in the case of a nonconsensual tow after Crete has demanded its return. Defendant,

with knowledge that its conduct violates applicable law, has nevertheless continued to hold the

Vehicle and the Load as a bargaining chip to secure payment of the excessive and improper charges

in the Invoice.

       26.        Defendant has repeatedly refused to return the Vehicle and the Load to Crete,

despite repeated demand for return by Crete, and, as of the date of this filing, Defendant continues

to illegally hold Crete’s Vehicle and Load as security for payment of the Invoice.

       27.        Defendant’s continued retention of the Vehicle and Load is intentional, without

justification, constitutes a conversion of Crete’s property, and is intended to cause harm to Crete

in its lawful business.

       28.        Defendant’s retention of Crete’s Vehicle and Load resulted in a breach of the

contract between Crete and its customer, resulting in harm to Crete in its business relationship with

its customer and has caused Crete’s customer to present a cargo claim to Crete for the value of the

Load illegally held by Defendant.

       29.        During the time that Defendant has illegally retained Crete’s Vehicle and Load,

Crete has suffered economic damages in the form of loss of use, lost profits, and lost revenue, as

Crete has been deprived of its ability to generate revenue through operation of the Vehicle in its

business. Crete will continue to incur damages for loss of use, lost profits, and lost revenue into

the future until the time that Defendant returns the Vehicle and the Load.
            Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 7 of 17



          30.   Crete has also incurred attorney’s fees, costs, and expenses associated with

Defendant’s unlawful conduct and will continue to incur attorney’s fees, costs, and expenses

associated with Defendant’s unlawful conduct into the future.

                                       COUNT I- REPLEVIN

          31.   Crete incorporates paragraphs 1- 30 of its Complaint as if fully set forth herein.

          32.   The Load and Vehicle were valued at approximately $50,000 and $144,152.90,

respectively, at the time of the Accident.

          33.   Crete has repeatedly demanded that Defendant return the Vehicle and the Load.

          34.   Despite Crete’s repeated demands for return of the Vehicle and the Load, Defendant

continues to improperly detain Crete’s property and exercise control over same.

          35.   Defendant has no legal right to possession of or to exercise control over the Vehicle

or the Load.

          WHEREFORE, for the foregoing reasons, Plaintiff, Crete Carrier, Corp, respectfully

requests this Honorable Court schedule a hearing with prior notice to Defendant to determine

whether a writ of replevin should be issued for immediate seizure and delivery of the property to

Crete Carrier Corp, and Crete Carrier Corp. demands judgment against Defendant for damages for

Defendant’s for the continued detention of the property in excess of Seventy-Five Thousand

Dollars ($75,000.00), plus attorneys’ fees, interest and costs.

            COUNT II- INJUNCTIVE RELIEF (PRELIMINARY AND PERMANENT)

          36.   Crete hereby incorporates Paragraphs 1-35 of its Complaint as if fully set forth

herein.
          Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 8 of 17



        37.     Defendant’s improper conduct in commandeering Crete’s property and refusing to

release the property unless Crete pays an excessive and unreasonable amount has caused, and

continues to cause, substantial harm to Crete in its business and in its relationship to its customers.

        38.     There is a strong likelihood that Crete will prevail on the claims asserted in this

Complaint.

        39.     Despite notice of Crete’s objections to the Invoice, and despite Defendant’s

knowledge that its charges are unreasonable, excessive, and fraudulent, Defendant continues to

hold Crete’s Vehicle and Load and refuses to return same to Crete in violation of all applicable

state and federal laws.

        40.     As a direct and proximate result of Defendant’s past and continuing conduct, Crete

has suffered, continues to suffer, and will suffer in the future, substantial and irreparable harm to

its business for which there is no adequate compensation by monetary damages.

        41.     Unless immediately enjoined from (i) the continued improper detention of the Load

and the Vehicle, (ii) continued assessment of storage charges, and (iii) continued pursuit of the

excessive and unreasonable charges in the Invoice, Defendant’s conduct will result in further

substantial and irreparable injury to Crete, as Crete’s business relationship with its customer is

deteriorating as a result of Defendant’s illegal actions with each day that Defendant illegally holds

the Vehicle and Load and, without immediate Court intervention, will deteriorate beyond repair.

        42.     The benefits of Crete obtaining injunctive relief are equal to or outweigh the

potential harm which Defendant would incur should this Honorable Court grant the requested

injunctive relief.

        43.     The public interest is best served by granting the requested injunctive relief.
          Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 9 of 17



        WHEREFORE, Plaintiff respectfully requests this Honorable Court enter an order

granting Crete a preliminary and a permanent injunction (a) requiring Defendant to immediately

release the Vehicle and Load into Crete’s possession; (b) enjoining Defendant from charging and

pursuing collection of the Invoice as excessive and unreasonable; and (c) enjoining Defendant

from engaging in deceptive and fraudulent business practices related to excessive and

unreasonable charges for its services. Crete further requests that it be awarded its reasonable

attorneys’ fees, costs, expenses, and other such relief as this court may deem just and proper.

              COUNT III- TORTIOUS INTERFERENCE WITH CONTRACT

        44.     Crete hereby incorporates by reference Paragraphs 1 through 43 of its Complaint

as if fully set forth herein.

        45.     Crete had a valid and enforceable contract with its customer in which Crete agreed

to deliver the Load in exchange for payment.

        46.     Defendant had knowledge of Crete’s contract with its customer.

        47.     Defendant intentionally interfered with Crete’s contract with its customer by taking

possession of and refusing to return the Load, despite Crete’s repeated demand for its return.

        48.     Defendant’s intentional interference with Crete’s contract with its customer

resulted in breach of the contract between Crete and its customer, resulting in damage to Crete’s

business relationship with its customer and Crete’s customer pursuing a cargo claim against Crete

for the value of the Load.

        49.     Crete has suffered damages as a result of Defendant’s intentional interference with

the contract between Crete and its customer.

        WHEREFORE, Crete demands judgment against Defendant in excess of Seventy-Five

Thousand Dollars ($75,000.00), plus all costs, attorney’s fees, and expenses of this action, together
          Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 10 of 17



with injunctive relief requiring Defendant to immediately return Crete’s Vehicle and Load to

Crete, and any such other and further relief as this Court deems just and appropriate.

    COUNT IV- TORTIOUS INTERFERENCE WITH ECONOMIC AND BUSINESS
                             RELATIONS

        50.      Crete hereby incorporates by reference Paragraphs 1 through 49 of its Complaint

as if fully set forth herein.

        51.      Defendant intentionally and willfully interfered with Crete’s business relationships

by commandeering the Load and Vehicle and interfering with Crete’s ability to deliver the Load

to its customer.

        52.      Defendant’s conduct was calculated to cause damage to Crete in its lawful business.

        53.      Defendant’s interference was done with the unlawful purpose to cause such damage

and loss, without right or justifiable cause.

        54.      As a result of Defendant’s conduct and actions, Crete has suffered and will continue

to suffer substantial harm and damages, including but not limited to, lost revenue, lost profits and

other damages in excess of Seventy-Five Thousand Dollars.

        WHEREFORE, Crete demands judgment against Defendant in excess of Seventy-Five

Thousand Dollars ($75,000.00), plus all costs, attorney’s fees, and expenses of this action, together

with injunctive relief requiring Defendant to immediately return Crete’s cargo and tractor trailer

to Crete, and any such other and further relief as this Court deems just and appropriate.

                                    COUNT V- CONVERSION

        55.        Crete hereby incorporates Paragraphs 1 through 54 of its Complaint as if fully

stated herein.

        56.      At the time of Crete’s requests to Defendant to release the Vehicle and Load, Crete

had the sole right to possess and exercise control over the Vehicle and Load.
           Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 11 of 17



          57.   Despite requests for return of the Vehicle and the Load, and with knowledge that

Defendant was not permitted to continue its retention of the Vehicle and the Load, Defendant

continues to exercise improper dominion and control over the Vehicle and Load.

          58.   Defendant’s continued detention of the Vehicle and the Load was inconsistent with

Crete’s right to possess the Vehicle and the Load.

          59.   As a result of Defendant’s actions, Crete has suffered and will continue to suffer

substantial harm and damages, including but not limited to, lost revenue, profits and other damages

in excess of Seventy-Five Thousand Dollars.

          WHEREFORE, Crete demands judgment against Defendant in excess of Seventy-Five

Thousand Dollars ($75,000.00), plus all costs, attorney’s fees, and expenses of this action, together

with injunctive relief requiring Defendant to immediately return Crete’s cargo and tractor trailer

to Crete, and any such other and further relief as this Court deems just and appropriate.

     COUNT VI- VIOLATION OF THE SHERMAN ANTITRUST ACT, 15 U.S.C. § 1

          60.   Crete hereby incorporates Paragraphs 1 through 59 of its Complaint as if fully stated

herein.

          61.   Defendant, along with other towing companies on the MSP approved towing list,

engaged in a contract, combination, and/or conspiracy to deviate from industry standard billing

practices and to begin charging for nonconsensual tows of commercial vehicles on a per pound

basis for the sole purpose of artificially inflating invoices to excessive amounts that bear absolutely

no relation to the amount or nature of the work and/or services performed.

          62.   Specifically, Defendant, acting in concert with other companies on the MSP

approved towing list, engaged in and shared a unity of purpose and understanding to join their

resources, rights, and economic power to fix prices for nonconsensual towing of commercial motor
             Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 12 of 17



vehicles that, but for their concert, would naturally be frustrated by their competing economic

interests.

        63.      The contract, combination, and/or conspiracy in which Defendant engaged imposed

an unreasonable restraint on trade in that it prohibits competition in pricing and quality of services

for nonconsensual towing of commercial motor vehicles.

        64.      There is no appropriate or legitimate business justification for Defendant to force

motor carriers to pay for nonconsensual towing and recovery services on a per pound basis as

determined by the weight of vehicles and cargo, as this manner of billing bears absolutely no

relationship to the actual type or amount of work and/or services provided.

        65.      Defendant’s price-fixing agreement with its co-conspirators is per se unlawful

under Section 1 of the Sherman Act.

        66.      As a result of Defendant’s actions in engaging in the contract, combination, and/or

conspiracy imposing an unreasonable restraint on trade, Crete was, and continues to be, injured by

being forced to pay to Defendant an excessive and unreasonable sum that bears no relationship to

the nature and scope of work performed by Defendant in order to secure the release of the Vehicle

and Load.

        67.      The injury suffered, and continued to be suffered, by Crete is the type of antitrust

injury that the antitrust laws were designed to prevent.

        68.      Defendant’s anticompetitive conduct violates the Sherman Antitrust Act, 15 U.S.C.

§ 1.

        WHEREFORE, Crete demands judgment against Defendant as follows:

        A.       Compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00);

        B.       Treble damages;
           Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 13 of 17



          C.     All costs, attorney’s fees, and expenses of this action;

          D.      Injunctive relief requiring Defendant to immediately (i) return Crete’s cargo and

tractor trailer to Crete; (ii) cease and desist its violation of the Sherman Antitrust Act and

immediately cease charging for nonconsensual towing and recovery services on a “per pound”

basis; and (iii) reduce the Invoice to comport with accepted industry standards based on hourly

billing; and

          E.     For any such other and further relief as this Court deems just and appropriate.

                        COUNT VII- VIOLATION OF THE RICO ACT

          69.    Crete hereby incorporates Paragraphs 1 through 68 of its Complaint as if fully stated

herein.

          70.    Defendant is an “enterprise” as that term is defined in Title 18 U.S.C. § 1961(4), as

it is a legal entity.

          71.    Defendant engages in, and its activities affect, interstate commerce.

          72.    Defendant has knowingly and willingly conducted and/or participated directly and

indirectly in a pattern of racketeering activity as defined by Title 18, U.S.C. § 1961(5).

          73.    Defendant’s pattern of racketeering activity consists of repeated violations of the

Hobbs Act, 18 U.S.C. §1951 et seq., by extorting and/or attempting to extort motor carriers by

illegally and improperly holding property under threat of economic harm unless and until

Defendant receives payment of money in amounts to which Defendant is not entitled and in an

amount that bears absolutely no relation to the nature or amount of work performed and/or services

provided by Defendant. Defendant’s pattern of racketeering activity began in or around March

2020 and has involved all or the majority of nonconsensual towing and recovery services
           Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 14 of 17



Defendant has performed that involve commercial motor vehicles, which has, at a minimum,

occurred at least twice.

          74.   Defendant’s predicate acts are part of a scheme and are not isolated events.

Defendant’s pattern of racketeering activity is ongoing and amounts to or poses a threat of

continued criminal activity.

          75.   As a direct and proximate result of Defendant’s conduct, Crete was injured and

sustained damages including, but not limited to, (a) loss of use of the Vehicle and Load; (b) damage

to its relationship with its customer; (c) costs associated with replacing and/or substituting the

Load; (d) lost profits and revenue; and (e) attorneys’ fees associated with attempting to secure

release of the Vehicle and Load and prosecuting the instant lawsuit.

          76.   As a result of its injury, Crete is entitled to treble damages, costs, and reasonable

attorneys’ fees pursuant to Title 18, U.S.C. § 1964(c).

          WHEREFORE, Crete hereby demands judgment against Defendant

          A.    Compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00);

          B.    Treble damages;

          C.    Punitive damages;

          D.    All costs, attorney’s fees, and expenses of this action; and

          E.    For any such other and further relief as this Court deems just and appropriate.

           COUNT VIII- VIOLATION OF ANNOTATED CODE OF MARYLAND,
                       COMMERCIAL LAW ARTICLE § 11-204

          77.   Crete hereby incorporates Paragraphs 1 through 76 of its Complaint as if fully stated

herein.

          78.   Defendant, along with other towing companies on the MSP approved towing list,

engaged in a contract, combination, and/or conspiracy to deviate from industry standard billing
             Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 15 of 17



practices and to begin charging for nonconsensual tows of commercial vehicles on a per pound

basis for sole purpose of artificially inflating invoices to excessive amounts that bear absolutely

no relation to the amount or nature of the work and/or services performed.

        79.      Specifically, Defendant, acting in concert with other companies on the MSP

approved towing list, engaged in and shared a unity of purpose and understanding to join their

resources, rights, and economic power to fix prices for nonconsensual towing of commercial motor

vehicles that, but for their concert, would naturally be frustrated by their competing economic

interests.

        80.      The contract, combination, and/or conspiracy in which Defendant engaged imposed

an unreasonable restraint on trade in that it prohibits competition in pricing and quality of services

for nonconsensual towing of commercial motor vehicles.

        81.      Defendant and its co-conspirators hold one hundred percent (100%) of the market

share for MSP initiated nonconsensual towing and recovery services. As such, each and every

owner of a commercial motor vehicle that is involved in a motor vehicle accident that requires

towing and recovery efforts on a highway over which the MSP has authority and/or control will

be subjected to the contract, combination, and/or conspiracy to fix prices in which Defendant is

involved.

        82.      There is no appropriate or legitimate business justification for Defendant to force

motor carriers to pay for nonconsensual towing and recovery services on a per pound basis as

determined by the weight of vehicles and cargo, as this manner of billing bears absolutely no

relationship to the actual type or amount of work and/or services provided.

        83.      As a result of Defendant’s actions in engaging in the contract, combination, and/or

conspiracy imposing an unreasonable restraint on trade, Crete was, and continues to be, injured by
         Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 16 of 17



being forced to pay to Defendant an excessive and unreasonable sum that bears to relationship to

the nature and scope of work performed by Defendant in order to secure the release of the Vehicle

and Load.

       84.     Defendant further directly and/or indirectly is engaged in conduct of discriminating

among purchasers of its commercial towing and recovery services for services of like nature and

quality. Specifically, Defendant charges at different rates for commercial motor vehicle towing

and recovery services that Defendant performs at the direction of the MSP or other law

enforcement agencies than those rates it charges for commercial motor vehicle towing and

recovery services Defendant performs at the request of owners and/or operators of commercial

motor vehicles. Defendant’s price discrimination has the effect of substantially lessening

competition, tending to create a monopoly in the market of nonconsensual towing and recovery

services, and injuring, destroying, and/or preventing competition in the towing and recovery

services market.

       85.     The injury suffered, and continued to be suffered, by Crete is the type of antitrust

injury that the antitrust laws were designed to prevent.

       WHEREFORE, Crete demands judgment against Defendant as follows:

       A.      Compensatory damages in excess of Seventy-Five Thousand Dollars ($75,000.00);

       B.      Treble damages;

       C.      All costs, attorney’s fees, and expenses of this action;

       D.       Injunctive relief requiring Defendant to immediately (i) return Crete’s cargo and

tractor trailer to Crete; (ii) cease and desist its violation of the Sherman Antitrust Act and

immediately cease charging for nonconsensual towing and recovery services on a “per pound”
         Case 1:21-cv-00328-ELH Document 1 Filed 02/09/21 Page 17 of 17



basis; and (iii) reduce the Invoice to comport with accepted industry standards based on hourly

billing; and

       E.      For any such other and further relief as this Court deems just and appropriate.




                                             Respectfully submitted,



                                             /s/ Tamara B. Goorevitz
                                             Tamara B. Goorevitz (#25700)
                                             Renee L. Bowen (#19623)
                                             James K. Hetzel (#20158)
                                             FRANKLIN & PROKOPIK, P.C.
                                             Two North Charles Street, Suite 600
                                             Baltimore, MD 21201
                                             (410) 752-8700
                                             (410) 752-6868 (fax)
                                             tgoorevitz@fandpnet.com
                                             rbowen@fandpnet.com
                                             jhetzel@fandpnet.com
                                             Attorneys for Plaintiff
